                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:06-CR-26-BR

WESLEY JERMAINE OWENS,                         )
                                               )
                    Petitioner,                )
                                               )
      v.                                       )                       ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                    Respondent.                )


       This matter is before the court on a petition for a writ of error coram nobis pursuant to 28

U.S.C. § 1651 and a habeas corpus motion pursuant to 28 U.S.C. § 2255. (DE # 63.)

       In 2006, petitioner pled guilty to being a felon in possession of a firearm in violation of

18 U.S.C. §§ 922(g)(1) and 924, and the court sentenced him to 110 months imprisonment and

three years supervised release. (DE # 24.) Petitioner did not appeal. In 2007, he filed his first §

2255 motion challenging his conviction based on ineffective assistance of counsel, (DE # 25),

which the court dismissed on the government’s motion, (DE # 34). Petitioner filed a second §

2255 motion, (DE # 37), which the court dismissed for failure to obtain authorization from the

Fourth Circuit Court of Appeals, (DE # 46).

       In 2014, petitioner was released from imprisonment and began his term of supervised

release. In 2015, United States Probation filed a motion for revocation of supervised release

based on petitioner’s engaging in criminal conduct. (DE # 50.) In February 2016, the court

granted the motion and sentenced petitioner to 21 months imprisonment. (DE # 62.) According
to petitioner, he is no longer in custody on this conviction, 1 (Mot., DE # 63, at 2, 8), which

appears accurate. Nonetheless, he requests that the court vacate his conviction based on the

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). (Id. at 8-9.)

         At the outset, to the extent petitioner seeks habeas corpus relief under § 2255, the court

lacks jurisdiction. As noted above, petitioner has previously filed two § 2255 motions.

Therefore, petitioner must obtain authorization from the Fourth Circuit Court of Appeals before

the court can consider granting him relief under § 2255. See 28 U.S.C. §§ 2244(b), 2255(h).

Furthermore, because he is not in custody on the conviction his challenges, § 2255 is not the

appropriate remedy for relief. See 28 U.S.C. § 2255(a).

         Turning to petitioner’s other basis for relief:

                  As a remedy of last resort, the writ of error coram nobis is granted
         only where an error is “of the most fundamental character” and there
         exists no other available remedy. The writ is narrowly limited to
         “‘extraordinary’ cases presenting circumstances compelling its use ‘to
         achieve justice.’” Thus, the writ provides relief in cases where the error
         “rendered the proceeding itself irregular and invalid.” A petitioner seeking
         this relief must show that “(1) a more usual remedy is not available; (2)
         valid reasons exist for not attacking the conviction earlier; (3) adverse
         consequences exist from the conviction sufficient to satisfy the case or
         controversy requirement of Article III; and (4) the error is of the most
         fundamental character.”

United States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (citations omitted).

         Here, the last prong is dispositive. To determine whether “the error is of the most

fundamental character,” the court considers the merits of petitioner’s Rehaif claim. See id. at

253. In Rehaif, the Supreme Court recently held, contrary to Fourth Circuit Court of Appeals

precedent, that to convict a defendant of violating 18 U.S.C. § 922(g) and § 924(a)(2), “the



1
 Petitioner is in custody based on his subsequent convictions for possession with intent to distribute marijuana in
violation of 18 U.S.C. § 841(a)(1) and possession of a firearm in furtherance of a drug trafficking crime in violation
of 18 U.S.C. § 924(c). United States v. Owens, No. 7:16-CR-81-BR (E.D.N.C.).

                                                          2
Government must prove both that the defendant knew he possessed a firearm and that he knew

he belonged to the relevant category of persons barred from possessing a firearm.” 139 S. Ct. at

2200.

        Petitioner argues that his conviction is invalid because the government did not prove “the

status ‘scienter,’” and in fact, “he did not know he was barred from carrying firearms.” (Mot.,

DE # 63, at 8.) Petitioner’s argument misses the mark. First, because petitioner pled guilty, the

government was relieved of its burden of proof. Second, and more importantly, to be guilty of

violating § 922(g)(1) and § 924(a)(2), petitioner must know that he had been convicted of a

crime punishable by imprisonment for a term exceeding one year, i.e., a felon, when he

possessed the firearm. See United States v. Smith, 939 F.3d 612, 614 (citing Rehaif, 139 S. Ct.

at 2194). Petitioner acknowledges that he knew he was a felon. (Mot., DE # 63, at 8.) “‘Rehaif

does not hold that the government was required to prove that he knew that he was prohibited

from possessing a firearm to sustain a conviction under Section 922(g)(1).’” Allen v. United

States, No. 1:15-CR-64-MOC-WCM-1, 2019 WL 6359164, at *4 (W.D.N.C. Nov. 27, 2019)

(quoting Webster v. Streeval, 2019 WL 5848060 at *3 (E.D. Ky. Nov. 7, 2019), and United

States v. Briscoe, 2019 WL 5549165 at *2 (D. Kan. Oct. 28, 2019)). Rehaif does not impact

petitioner’s conviction, and therefore, there was no fundamental error.

        Petitioner’s petition for a writ of error coram nobis is DISMISSED. To the extent

petitioner seeks § 2255 relief, his motion is DISMISSED WITHOUT PREJUDICE. The court

finds that defendant has not made “a substantial showing of the denial of a constitutional right,”




                                                 3
28 U.S.C. § 2253(c)(2), and therefore, a certificate of appealability is DENIED.

       This 5 December 2019.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge




                                                4
